         Case 1:20-cv-00410-RDM Document 42 Filed 09/08/20 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


  STEVEN E. SHAW,

                       Plaintiff,

                  v.                                      Civil Action No.: 20-0410 (RDM)

  KENNETH BRAITHWAITE,
  Secretary, United States Navy, et al.,

                    Defendants.


            DEFENDANT UNITED STATES’ RESPONSE TO COURT ORDER

       Plaintiff Steven Shaw and Defendant Timothy Parlatore have raised several discovery

disputes for the Court’s resolution. See Joint Notice (ECF No. 41). Among other things, Plaintiff

complains that Defendant Parlatore has improperly asserted the attorney-client privilege to

withhold certain documents and admissions. See id. at 1. As previously noted, Defendant United

States does not take a position on the discovery disputes that the other Parties raised. See id. at 5.

       The Court recently held a hearing on these disputes. While discussing the attorney-client

privilege issue, the Court asked the Parties for their positions on whether it violated the Privacy

Act for a Government employee to share a Privacy Act-protected document with his or her counsel

during an administrative or judicial proceeding. In addition to asking Plaintiff and Defendant

Parlatore to provide supplemental briefs addressing this question, the Court offered Defendant

United States an opportunity also to address this question, should it wish to do so.

       The United States continues to take no position on the pending discovery disputes. In

response to the Court’s question, however, the United States notes that it is not necessarily a

violation of the Privacy Act for a Government employee to share a Privacy Act-protected

document with his or her counsel during the course of an administrative or judicial proceeding.
         Case 1:20-cv-00410-RDM Document 42 Filed 09/08/20 Page 2 of 3




Rather, the answer to the question will be fact dependent. For instance, information “derived

solely from independent sources is not prohibited by the statute even though identical information

may be contained in a system of records.” Feldman v. Cent. Intelligence Agency, 797 F. Supp. 2d

29, 38 (D.D.C. 2011). Also, the Privacy Act itself includes several exceptions, where transmission

of otherwise protected material will not violate the Act. See 5 U.S.C. § 552a(b). One such

exception permits the disclosure of otherwise protected material “for a routine use.” 5 U.S.C.

§ 552a(b)(3); see also id. § 552a(e)(4)(D) (requiring federal agencies to publish “each routine use

of the records contained in” a system of records). In many instances, such “routine use” notices

expressly provide for the transmission of material to counsel. See, e.g., 69 Fed. Reg. 22,557,

22,558 (Apr. 26, 2004) (“information may be disclosed from this system … [t]o an actual or

potential party to litigation or the party’s authorized representative for the purpose of negotiation

or discussion on such matters as settlements, plea bargaining, or in informal discovery

proceedings.”); 78 Fed. Reg. 56,737, 56,738 (Sept. 13, 2013) (same).

       Here, the United States Navy publishes a “blanket routine uses” notice. See Blanket

Routine Uses, Dep’t of Defense (available at https://dpcld.defense.gov/Privacy/SORNsIndex

/Blanket-Routine-Uses/). If a transmission is covered by one such routine use, it would not violate

the Privacy Act. For instance, the notice provides for transmission “to any component of the

Department of Justice for the purpose of representing the Department of Defense, or any officer,

employee or member of the Department in pending or potential litigation to which the record is

pertinent.” Id. (blanket routine use no. 09). Similarly, disclosures are permitted to the Merit

Systems Protection Board (“MSPB”) for, among other things, “administrative proceedings

involving any individual subject to a [Department of Defense] investigation.” Id. (blanket routine

use no. 13).




                                                 2
         Case 1:20-cv-00410-RDM Document 42 Filed 09/08/20 Page 3 of 3




       In sum, the answer to the Court’s question will be fact dependent. In some instances, it

would not be a violation of the Privacy Act for a Government employee to share otherwise

protected material with his or her counsel during an administrative or judicial proceeding.

September 8, 2020                                    Respectfully submitted,

                                                     MICHAEL R. SHERWIN
                                                     Acting United States Attorney

                                                     DANIEL F. VAN HORN
                                                     D.C. Bar #924092
                                                     Chief, Civil Division

                                             By:     /s/ Brian J. Field
                                                     BRIAN J. FIELD
                                                     D.C. Bar #985577
                                                     Assistant United States Attorney
                                                     555 4th Street, N.W.
                                                     Washington, D.C. 20530
                                                     Tel: (202) 252-2551
                                                     E-mail: Brian.Field@usdoj.gov




                                                3
